Citation Nr: 0611526	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-07 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to more than six months of educational assistance 
under the provisions of Chapter 30, Title 38, United States 
Code. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 25, 2002 to 
January 17, 2003.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 RO 
determination that awarded the veteran six months of 
educational assistance under Chapter 30, Title 38, United 
States Code.  He appeals for further educational assistance 
under Chapter 30.  

The Board notes that in his March 2004 substantive appeal, 
the veteran requested a hearing at the RO before a Veterans 
Law Judge.  He subsequently specified that he desired a 
videoconference hearing.  In December 2004, through his 
representative, he withdrew his hearing request.  

The Board also notes that in his substantive appeal (and 
referenced in his notice of disagreement) the veteran has 
apparently raised additional issues relative to VA disability 
compensation benefits.  These issues have not been 
adjudicated by the RO and are referred there for its 
appropriate consideration.  


FINDINGS OF FACT

1.  The veteran served on active duty from June 25, 2002 to 
January 17, 2003, a period of 6 months and 23 days, and he 
was discharged or released from active duty on the basis of a 
physical condition not characterized as a disability but 
determined to have interfered with duty.

2.  The veteran was found eligible to receive a total of six 
months of educational assistance benefits, based upon his 6 
months and 23 days of completed active service.




CONCLUSION OF LAW

The criteria for entitlement to more than six months of 
educational assistance under Chapter 30, Title 38, United 
States Code, are not met.  38 U.S.C.A. §§ 3011, 3013 (West 
2002); 38 C.F.R. §§ 21.7042, 21.7072 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of this case shows that in September 2003, the RO 
granted six months of educational assistance under Chapter 
30, Title 38, United States Code, based on the veteran's 
period of active service from June 25, 2002 to January 17, 
2003 - a period of 6 months and 23 days - and based on the 
fact that he was discharged or released from active duty for 
a physical condition not characterized as a disability but 
determined to have interfered with duty.  

The veteran contends that he is entitled to more than six 
months of Chapter 30 educational assistance benefits based on 
his military service.  In statements, he has argued the 
following:  that he should be eligible for at least 24 months 
of education benefits because he believed that the six months 
awarded was not a "fair judgment"; that while in the 
service he had already paid more than $1,000 towards the 
$1,200 for the Montgomery GI Bill, and that such payments 
would be "lost"; that he was unable to afford any schooling 
due to his financial circumstances; and that he desired to 
obtain a degree in meteorology so that he could reenlist in 
the military and fulfill his originally intended military 
occupational specialty of a weather observer.  

The Board first observes that the veteran's basic eligibility 
for Chapter 30 benefits is not at issue, as he has already 
been awarded basic eligibility for the receipt of these 
benefits.  Rather, this appeal involves the amount of Chapter 
30 benefits to which the veteran is entitled under the law.  
After careful review of the record and the veteran's 
contentions, the Board finds that more than six months of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, may not be granted under the law.  

The law provides that most individuals are entitled to 36 
months of educational assistance, or the equivalent thereof, 
in part-time educational assistance.  38 C.F.R. § 21.7072(a) 
(2005).  Except as provided in 38 C.F.R. § 21.7073 (2005), an 
eligible individual is entitled to one month of basic 
educational assistance (or the equivalent thereof in part-
time educational assistance) for each month of the 
individual's continuous active duty service that occurs after 
June 30, 1985.  38 U.S.C.A. § 3013 (West 2002); 38 C.F.R. § 
21.7072(b) (2005).  Except as provided in 38 C.F.R. § 
21.7073, the foregoing applies when the individual:  (i) 
establishes eligibility under 38 C.F.R. § 21.7042 (2005) or 
38 C.F.R. § 21.7044 (2005); (ii) serves less than 36 months 
of continuous active duty service after June 30, 1985, (or 
less than 24 continuous months of a qualifying obligated 
period of active duty service after June 30, 1985, if his or 
her initial obligation period of active duty is less than 
three years); and (iii) is discharged or released from active 
duty either:  (A) for a service-connected disability; (B) for 
a medical condition which preexisted the individual's service 
on active duty and which VA determines is not service-
connected; (C) under a 10 U.S.C.A. § 1173 (West 2002) 
hardship discharge; (D) involuntarily for the convenience of 
the government as a result of a reduction in force, as 
determined by the Secretary of the military department 
concerned; or (E) for a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct, but did interfere with 
the individual's performance of duty.  38 C.F.R. § 
21.7072(b)(1) (2005).  Entitlement to basic educational 
assistance benefits is to be calculated in whole months.  38 
C.F.R. § 21.7072(b)(2) (2005).

The Board has reviewed the provisions of 38 C.F.R. § 21.7073, 
and finds that they are not applicable in the instant case, 
as these provisions only apply to individuals who withdrew 
their election not to receive educational assistance benefits 
per 38 C.F.R. § 21.7042(c) (2005), or who were separated from 
service involuntarily and fail to meet the eligibility 
requirements of 38 C.F.R. § 21.7042 or 38 C.F.R. § 21.7044, 
but meet the eligibility requirements of 38 C.F.R. § 21.7045 
(2005).  Here, the veteran did not withdraw his election to 
receive educational assistance benefits, and has already been 
deemed eligible for the receipt of Chapter 30 benefits as 
detailed at 38 C.F.R. § 21.7042.

Information contained in the education folder confirms that 
the veteran entered active service on June 25, 2002 and left 
active service on January 17, 2003, which equates to a total 
of 6 months and 23 days of active service.  The reason for 
his separation from service is reported as a condition that 
was not a disability but that interfered with duty.  As 
previously noted, the veteran has already been found eligible 
to receive six months of educational assistance.  The Board 
finds that this is also the proper calculation when 
considered in light of these facts, and of the restrictions 
of 38 C.F.R. § 21.7072(b), which only permit the award of one 
month of educational assistance for every month of active 
service when the total period of active service is less than 
three years.

The Board has considered the veteran's contentions but, 
unfortunately, is not able to make an exception in the 
veteran's case.  The RO has properly calculated the veteran's 
entitlement at six months of educational assistance, based 
upon his six months of active service.  There is no 
applicable provision of the law that would permit the Board 
to extend the number of months of educational assistance 
available for the veteran's use, given his limited period of 
active service.  The regulatory criteria and legal precedent 
governing the receipt of Chapter 30 educational assistance 
benefits are clear and specific, and the Board is bound by 
these criteria.  38 U.S.C.A. § 7104(c) (West 2002).

Based on the foregoing, the Board finds that the criteria for 
entitlement to more than six months of educational assistance 
under Chapter 30, Title 38, United States Code, are not met.  
Therefore, he is not entitled to further Chapter 30 
educational assistance.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the 
law, rather than the facts, is dispositive, the benefit of 
the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
(West 2002) are not for application.

In reviewing this case, the Board has considered the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), which, among other things, redefined the 
obligations of VA with respect to its duties to notify and to 
assist a claimant.  The regulations implementing the VCAA are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The Board notes that the RO failed to apprise the 
veteran of  the provisions of the VCAA in the statement of 
the case, or at any other time.  Nevertheless, in this case 
it is not the factual evidence that is dispositive of the 
appeal but the governing law that is controlling.  In cases 
such as this, where the disposition is based on the law, and 
entitlement is not shown, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis, supra.  The 
appeal is without legal merit and further development or 
analysis  would not be productive.  Cf. Wensch v. Principi, 
15 Vet.  App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 
Vet. App.  143, 149 (2001).  Further action consistent with 
the VCAA is therefore not required.  Mason v. Principi, 16 
Vet. App. 129 (2002).  

In fact, specific VCAA notice was not required in this case 
because the applicable regulatory notification procedure 
found at 38 C.F.R. § 21.1031 for claims for education 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code, was not affected by the enactment of the VCAA, 
and because the provisions regarding entitlement to 
educational assistance benefits are found in a different 
chapter of Title 38 than the VCAA provisions.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA notification procedures do not apply in cases 
where the applicable chapter of Title 38, United States Code, 
contained its own notice provisions.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (Court found VCAA notice was not 
required in case involving a waiver request).  The Board 
notes that the notice and assistance provisions of 38 C.F.R. 
§ 21.1031 were met in this case.  Moreover, the Board 
observes that the statement of the case provided to the 
veteran has notified him of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In this case, the relevant and probative evidence 
consists of evidence regarding the veteran's length of time 
while on active duty and the reason for his separation from 
service.  That evidence is associated with the claims file.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal was obtained and considered.


ORDER

Entitlement to more than six months of educational assistance 
under the provisions of Chapter 30, Title 38, United States 
Code, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


